Citation Nr: 1741463	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-25 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left and right knee disabilities.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left and right knee disabilities.
  
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The February 2008 rating decision denied the claims for service connection for hip disabilities.  The July 2009 rating decision denied entitlement to a TDIU.  

In May 2011 and September 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.  

The issues of entitlement to service connection for left and right hip disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran was issued a Supplemental Statement of the Case (SSOC) by the RO in April 2016.  Following the issuance of the SSOC, the Veteran completed a VA examination in February 2017.  In a May 2017 correspondence, the Veteran's representative asserted that the February 2017 VA examination contained evidence favorable to the Veteran's claims.  Further, in August 2017, the Veteran submitted an Additional Evidence Response Form indicating, "Please remand (send back) my case to the AOJ for review of this additional evidence that I am submitted in my appeal. I understand that choosing this opinion may significantly delay the Board's review of my appeal." 

Thus, the issues of entitlement to service connection for left and right hip disabilities, and entitlement to TDIU are remanded for the AOJ to initially review all additional evidence submitted by the Veteran and associated with the record.  See 38 C.F.R. § 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

Review the record, including any newly submitted evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




